In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Nassau County (Davis, J.), dated July 25, 1997, which, upon a jury verdict awarding the plaintiff Lisa Davino $135,000 for past pain and suffering and the plaintiff Pat Davino $20,000 for loss of services, is in favor of the plaintiffs and against them in the principal sum of $155,000.
Ordered that the judgment is affirmed, with costs.
The plaintiff Lisa Davino was injured as a result of a head-on automobile collision. After a trial on the issue of damages only, the jury determined that Lisa Davino had suffered a fractured nose and was seriously injured pursuant to Insurance Law § 5102 (d). Contrary to the defendants’ contentions, the jury verdict in favor of the plaintiffs as to the injury sustained by Lisa Davino was not against the weight of the credible evidence (see, Nicastro v Park, 113 AD2d 129, 133).
Moreover, the jury’s award of $135,000 for past pain and suffering was not excessive (see, e.g., Abdulai v Roy, 232 AD2d 229).
The defendants’ remaining contentions are without merit. Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.